DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”

Amendment to the Title
The title is amended as follows:
-- VISION AID DEVICE HAVING CAMERA AND DISPLAY MOVABLE PERPENDICULAR TO EACH OTHER --

Allowable Subject Matter
Claims 1-3, 6-15 and 17-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various wearable devices that aid vision of a person, including:


    PNG
    media_image1.png
    23
    305
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    148
    566
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    21
    322
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image4.png
    98
    572
    media_image4.png
    Greyscale



With respect to Claim 13, although the prior art discloses various head-wearable devices that aid vision of a person, including:


    PNG
    media_image5.png
    27
    306
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    146
    567
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    24
    328
    media_image7.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image8.png
    150
    575
    media_image8.png
    Greyscale



With respect to Claim 19, although the prior art discloses various methods to aid vision of a person with visual degeneration medical condition, including:


    PNG
    media_image9.png
    26
    509
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    101
    542
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    96
    527
    media_image11.png
    Greyscale


The prior art fails to disclose or suggest the above combination of steps further comprising:

wherein the wearable device is a wearable device according to claim 1

With respect to Claims 2, 3, 6-12, 14, 15, 17, 18 and 20, these claims each depend from either Claim 1 or Claim 13 or Claim 19, and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872